Citation Nr: 0110530	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  00-07 003 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
hepatitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel





INTRODUCTION

The appellant had active service from April 1969 to December 
1976.  This matter comes to the Board of Veterans' Appeals 
(Board) from a June 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Anchorage, 
Alaska.  In that determination, the RO denied the appellant's 
application to reopen the previously denied claim of service 
connection for hepatitis.  He disagreed and this appeal 
ensued.  


FINDINGS OF FACT

1.   By letter dated January 10, 1997, the RO informed the 
appellant of a January 1997 rating decision, wherein it 
denied the appellant's claim of service connection for 
hepatitis.  

2.  The appellant has not submitted any additional evidence 
concerning hepatitis since the January 1997 rating decision.  


CONCLUSION OF LAW

The appellant has not submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
hepatitis.  38 U.S.C.A. § 5108 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a January 1997 rating decision, the RO denied the 
appellant's claim of service connection for hepatitis.  The 
RO notified him of that decision in a letter dated January 
10, 1997.  He did not file a notice of disagreement.  One 
year thereafter that decision became final.  See 38 C.F.R. 
§ 20.200 (appeal consists of a timely filed written notice of 
disagreement and, after VA has furnished a statement of the 
case, a timely filed substantive appeal); 38 C.F.R. 
§ 20.302(a) (notice of disagreement must be filed within one 
year of notification of an adverse rating action).  

The appellant here seeks to reopen that previously denied 
claim.  A final rating decision may not normally be addressed 
again, unless it is reopened by the submission of new and 
material evidence.  

New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (emphasis in the original); see 
38 U.S.C.A. § 5108.  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but only as to each element that was a specified basis for 
the last disallowance.   Evans (Samuel) v. Brown, 9 Vet. App. 
273, 284 (1996).  The prior evidence of record is vitally 
important in determining whether evidence is new for purposes 
of deciding whether to reopen a claim.  Id.  Whether new and 
material evidence is submitted is a jurisdictional test - if 
such evidence is not submitted, then the claim cannot be 
reopened.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996).  

This analysis formerly required three steps.  VA had to 
(1) determine whether the appellant presented new and 
material evidence, thereby reopening a finally denied claim; 
(2) if reopened, determine whether the reopened claim was 
well grounded; and (3) only then evaluate the merits of the 
claim after complying with all duty-to-assist obligations .  
Elkins v. West, 12 Vet. App. 209, 214 (1999).  On November 9, 
2000, while this appeal was pending, the President signed 
into law the Veterans Claims Assistance Act of 2000, 
eliminating the requirement of a well-grounded claim and 
fundamentally altering VA's duty to assist.  The Act did not, 
though, alter the jurisdictional requirement for submitting 
new and material evidence.  Veterans Claims Assistance Act of 
2000, Pub. L. 106-475, § 3(f), 114 Stat. 2096, 2097-98 
(2000).  Therefore, the former three-step analysis now 
requires just two: a determination of whether the claim 
should be reopened and, if so, an adjudication on the merits 
after compliance with the duty to assist.  

Before the RO in January 1997, the record included the 
service medical records, which showed that the appellant had 
hepatitis in 1970 and 1971 without further problems.  The 
service physicians noted the appellant's long term use of 
intervenous drugs and attributed the development of hepatitis 
to this conduct.  Also of record was a November 1996 VA 
examination indicating that the appellant had a history of 
hepatitis A, resolved, chronic hepatitis B (carrier), and 
chronic hepatitis C.  In its January 1997 rating decision the 
RO denied service connection, stating that the hepatitis 
shown in service was due to the appellant's long-term drug 
use, which was not in the line of duty.  

The appellant filed a claim in May 1999 to reopen the January 
1997 decision, but he did not submit any evidence with his 
application.  The RO denied the claim and the appellant 
perfected this appeal, but he still has not submitted any 
evidence relevant to the claim.  He asked for a hearing, 
which the RO scheduled for August 2000, but he canceled the 
hearing and never rescheduled it.  Moreover, in accord with 
the Veterans Claims Assistance Act of 2000 the RO has 
repeatedly informed the appellant of the evidence needed to 
reopen the claim.  The Act requires VA to notify a claimant 
who is seeking to reopen a previously denied claim of the 
medical or lay information or evidence not previously 
provided that is necessary to substantiate the claim.  Id., 
§ 3(a).  The RO informed the appellant by letter dated in 
June 1999, via the statement of the case issued in January 
2000, and by another letter dated in March 2001 of the 
necessity of submitting new and material evidence, and of the 
specific character of that evidence.  As his representative 
noted in its February 2001 statement, the appellant has yet 
to deliver any additional evidence for consideration.  

New evidence can be material if it provides a more complete 
picture of the circumstances surrounding the origin of an 
injury or disability, even if it is unlikely to convince VA 
to alter a previous decision.  Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998); Elkins, 12 Vet. App. at 214.  See 
Fossie v. West, 12 Vet. App. 1, 4 (1998) (reopening required 
where new evidence bears directly or substantially on 
matter).  In this case, though, the appellant has not even 
submitted new evidence.  In the absence of such evidence, it 
is the determination of the Board that it cannot reopen the 
previously denied claim of service connection for hepatitis.  


ORDER

New and material evidence having not been submitted to reopen 
the claim of service connection for hepatitis, the claim is 
denied.  



		
	John E. Ormond, Jr.  
	Member, Board of Veterans' Appeals



 


